Citation Nr: 0704355	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's PTSD is manifested by mild to moderate 
occupational and social impairment due to subjective 
complaints of intrusive thoughts, nightmares, flashbacks, 
avoidance behavior, anhedonia, irritability, short temper, 
hypervigilance, exaggerated startle response, sleep 
disturbances, depressed mood, anxiety, hallucinations weekly, 
suicidal ideation 20 percent of the time, panic attacks one 
to two times a week, and difficulty with his memory; with 
objective evidence of restricted affect, anxious or tense 
mood; normal speech and dress; fair attention, judgment, 
communication, and insight; and linear thought process; and 
without evidence of loose associations, flight of ideas, 
ideas of reference, suspiciousness, bizarre motor movements, 
or ticks, or chronic and persistent delusions, 
hallucinations, or homicidal or suicidal ideation.  

3.  The veteran's PTSD is not productive of more than mild or 
moderate occupational and social impairment and is not 
manifested by illogical, obscure, irrelevant, circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of judgment, or 
abstract thinking; disturbances of motivation; obsessional 
rituals; near-continuous panic or depression; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; gross impairment in thought processes or 
communication; persistent delusion or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living; 
disorientation to time or place; or memory loss.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter relevant to his 
initial claim of entitlement to service connection for PTSD 
in June 2004, prior to the October 2004 AOJ decision granting 
service connection for such disability and assigning an 
initial 30 percent evaluation.  The veteran thereafter 
appealed with respect to the propriety of the initially 
assigned disability rating.  As such, he was provided with 
additional VCAA notification by letter in May 2005, which 
addressed the evidence necessary to establish entitlement to 
an increased rating. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the June 2004 and 
May 2005 letters advised the veteran of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Additionally, while the 
June 2004 letter addressed the evidence necessary to 
establish service connection for PTSD, the May 2005 letter 
informed the veteran that, to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that such condition had gotten worse.  
Pertinent to the fourth element, the both letters advised the 
veteran that, if he had any evidence in his possession that 
pertained to his claim to send it to VA.  For these reasons, 
to decide the appeal would not be prejudicial error to the 
veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his increased rating claim, but was not informed of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
increased rating claim, any question as to the appropriate 
effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, private 
treatment records from Dr. Lindgren, and an October 2004 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of the veteran's claim.  He 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claim.  Specifically, in September 2005, the veteran 
indicated that he had no additional information to submit.  
Moreover, he was provided with a VA examination in October 
2004.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's initial rating claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.
 
II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected PTSD.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The veteran contends that his PTSD 
symptomatology is more severe than the currently assigned 30 
percent evaluation.  He urges the Board to place greater 
probative weight on his treating physician's, Dr. Lindgren's, 
conclusions than on the October 2004 VA examiner's findings 
and award an initial rating in excess of 30 percent.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).

A 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

After careful review of all the evidence of record, the Board 
finds an initial disability rating in excess of 30 percent is 
not warranted because the veteran's PTSD symptoms do not more 
nearly approximate those required for a 50, 70, or 100 
percent rating than those required for a 30 percent rating 
for any applicable period of his claim.  See Fenderson, 
supra.

In reaching this conclusion, the Board has considered all the 
medical evidence of record, to include both Dr. Lindgren's 
private treatment records as well as the October 2004 VA 
examination report.  The Board rejects the veteran's argument 
that his treating physician's statements be given more weight 
than the VA examiner's conclusions.  Specifically, the Board 
notes that the "treating physician rule" that gives the 
opinions of treating physicians greater weight in evaluating 
medical evidence has been rejected in the context of veterans 
benefits claims.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
Rather, the Board must consider all the medical evidence of 
record in making its determination.  Therefore, as discussed 
more fully below, the Board has carefully considered and 
weighed Dr. Lindgren's records and the October 2004 VA 
examination report in reaching its decision.  

The evidence of record indicates that the veteran's PTSD is 
manifested by mild to moderate occupational and social 
impairment due to subjective complaints of intrusive 
thoughts, nightmares, flashbacks, avoidance behavior, 
anhedonia, irritability, short temper, hypervigilance, 
exaggerated startle response, sleep disturbances, depressed 
mood, anxiety, hallucinations weekly, suicidal ideation 20 
percent of the time, panic attacks one to two times a week, 
and difficulty with his memory; with objective evidence of 
restricted affect, anxious or tense mood; normal speech and 
dress; fair attention, judgment, communication, and insight; 
and linear thought process; and without evidence of loose 
associations, flight of ideas, ideas of reference, 
suspiciousness, bizarre motor movements, or ticks, or chronic 
and persistent delusions, hallucinations, or homicidal or 
suicidal ideation.  

Specifically, an August 2004 psychiatric evaluation conducted 
by Dr. Lindgren reflects a diagnosis of chronic, severe PTSD.  
At such time, the veteran complained of intrusive thoughts, 
distressing dreams, flashbacks, distress at exposure to 
trauma triggers, avoidance behavior, anhedonia, estrangement 
and detachment from others, restricted affect, irritability 
and anger outbursts, hypervigilance, exaggerated startle 
response, and insomnia.  Dr. Lindgren further noted that the 
veteran reported an intermittent depressed mood as well as 
panic symptoms such as sweating, shaking, and severe anxiety.  
It was also observed that the veteran had been married for 35 
years and worked as a painter/general repairman at a College.  
Upon mental status examination, the veteran was cooperative 
with normal dress and speech.  He had an anxious mood and his 
affect was restricted.  The veteran's thought process was 
linear.  There were no hallucinations, delusions, or suicidal 
or homicidal ideation.  His attention, judgment, and insight 
were fair.  Dr. Lindgren concluded that, due to PTSD, the 
veteran was severely compromised in his ability to sustain 
social or work relationships.  A Global Assessment of 
Functioning (GAF) score of 35 was assigned and Dr. Lindgren 
determined that the veteran was permanently disabled.

An October 2004 VA examination revealed complaints of sleep 
disturbance, nightmares, intrusive thoughts, anxiety, 
hyperstartle response, avoidance of crowds, and 
hypervigilance.  The veteran further indicated that he was 
short-tempered, did not talk of his traumatic experiences, 
and did not watch war movies about Vietnam.  He denied any 
suicide attempts or panic attacks.  The examiner noted that 
the veteran worked at a College doing maintenance work and 
had been employed fulltime for the prior four years.  It was 
observed that the veteran had limited social relationships, 
but was married and close to his child.  It was also noted 
that he had limited recreational and leisure pursuits.  Upon 
mental status examination, the veteran was alert, 
cooperative, and casually dressed.  There were no loose 
associations, flight of ideas, bizarre motor movements, or 
ticks.  The veteran's mood was tense and, at times, tearful.  
He stated that he had nightmares and intrusive thoughts, but 
denied homicidal and suicidal ideation and intent.  There was 
no impairment of thought process or communication.  There 
were no delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three.  His 
remote and recent memory appeared to be good.  The veteran's 
insight and judgment appeared to be adequate as was his 
intellectual capacity.  The examiner diagnosed PTSD and noted 
that he had some impairment of interpersonal relations, more 
socially isolated.  The examiner assigned a GAF score of 54 
and noted moderate impairment of psychosocial functioning.  

Treatment notes dated in October 2004, December 2004, and 
February 2005, from Dr. Lindgren reflects that the veteran 
was cooperative with normal dress and speech on mental status 
examination.  His mood was slightly anxious and his affect 
was slightly restricted.  His thought process was linear.  
There were no hallucinations, delusions, or suicidal or 
homicidal ideations.  His judgment and insight were fair.  

Records dated in May 2005 and July 2005 from Dr. Lindgren 
reflect that the veteran experienced nightmares and panic 
attacks one to two times a week.  It was also noted that the 
veteran had difficulty sleeping and experienced a 
hyperstartle response, hypervigilance, and intrusive 
thoughts.  Additionally, he socialized only rarely and had 
difficulty with his memory.  The veteran further reported 
hallucinations weekly and indicated that he was suicidal 20 
percent of the time.  

For the following reasons, the Board finds that the veteran 
is not entitled to an initial rating in excess of 30 percent 
for his service-connected PTSD.  Specifically, while the 
evidence of record does demonstrate that the veteran has a 
restricted affect, anxious or tense mood, and, most recently, 
reported panic attacks one to two times a week as well as 
difficulty with his memory, the remainder of the objective 
evidence fails to show circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of judgment or abstract thinking; or 
disturbances of motivation.  The veteran's speech during his 
mental status examinations has been always categorized as 
normal and his attention, insight, communication, judgment, 
and thought processes have been consistently described as 
linear or fair.  No impairment in such areas was noted.  
Moreover, mental status examinations have revealed that the 
veteran is alert and cooperative without loose associations, 
flight of ideas, ideas of reference, suspiciousness, bizarre 
motor movements, or ticks.  Additionally, while the veteran 
most recently reported hallucinations weekly and indicated 
that he was suicidal 20 percent of the time, the balance of 
the medical evidence fails to show chronic and persistent 
delusions, hallucinations, or homicidal or suicidal ideation.  

Moreover, pertinent to establishing and maintaining effective 
work and social relationships, the Board finds that the 
veteran has not demonstrated more than mild to moderate 
impairment in such areas.  While Dr. Lindgren stated that, 
due to PTSD, the veteran was severely compromised in his 
ability to sustain social or work relationships and was 
permanently disabled, the Board finds that the objective 
medical evidence fails to support such a conclusion.  
Specifically, the evidence shows that, while the veteran has 
moderate impairment of psychosocial functioning with some 
impairment of interpersonal relations, he has been married 
for 35 years and is close to his child.  Moreover, he is 
currently employed as a painter/general maintenance man at a 
College and has held the position for over four years.  
Therefore, the Board finds that preponderance of the evidence 
fails to show that the veteran has occupational and social 
impairment indicative of a 50 percent evaluation.

Additionally, the Board notes that the veteran was assigned 
GAF scores of 35 in August 2004 and 54 in October 2004.  
Under the DSM-IV, a GAF score between 31 and 40 is assigned 
where there is some impairment in reality testing of 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score between 51and 60 indicates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or coworkers).  The Board 
observes that, upon a review of the competent medical 
evidence of record, the veteran does not exhibit the symptoms 
associated with the lowest GAF score assigned, such as 
impairment in reality testing of communication; major 
impairment in work, family relations, judgment, thinking, or 
mood; or illogical, obscure, or irrelevant speech.  
Therefore, while the Board has considered the degree of 
functioning as evidenced by these reported GAF scale scores, 
they are but one factor for consideration in assigning a 
rating in this case, and as outlined above, the Board finds 
that when all of the evidence and findings contained therein 
are considered, a 30 percent evaluation is appropriate in 
this case.

The Board further finds that a 70 or 100 percent rating is 
not warranted as there is no evidence that the veteran's PTSD 
has resulted in more than mild or moderate occupational and 
social impairment.  There is no evidence that the veteran has 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; gross impairment in thought processes or 
communication; persistent delusion or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living; 
disorientation to time or place; or memory loss.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 30 percent for service-connected PTSD, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected PTSD does 
not result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
 

ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


